Citation Nr: 0212441	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to November 1, 1997, 
for a grant of VA benefits based on a finding that the 
appellant's son was permanently incapable of self support 
prior to attaining the age of 18. 


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from August 1973 to July 1974.  
He died on July [redacted], 1974.  The appellant is his widow.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The child of the appellant and the veteran was born on 
November [redacted], 1974.

3.  Up until the child's 18th birthday, the appellant 
received Dependency and Indemnity Compensation benefits on 
the child's behalf.

4.  In November 1994, the appellant filed another VA Form 21-
534 (Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse) on 
behalf of her son, who, by then, was 20 years of age. 

5.  In December 1994, the RO sent the appellant a letter 
requesting additional evidence in support of her helpless 
child claim and indicating that such evidence should be 
submitted within one year of the date of the letter, or VA 
could not pay her benefits for any period before the receipt 
date of the evidence. 

6.  The appellant responded by submitting additional evidence 
in support of her claim, but this evidence was not the type 
the RO requested in December 1994.  

7.  In March 1995, the RO sent the appellant another letter 
requesting additional evidence in support of her helpless 
child claim and indicating that such evidence should be 
submitted within one year of the date of the letter, or VA 
could not pay her benefits for any period before the receipt 
date of the evidence. 

8.  The appellant responded by submitting additional evidence 
in support of her claim, but this evidence was not the type 
the RO requested in March 1995.  

9.  In May 1995 and August 1995, the RO sent the appellant 
additional letters requesting specific evidence in support of 
her helpless child claim and indicating that such evidence 
should be submitted within one year of the date of the 
letter, or VA could not pay her benefits for any period 
before the receipt date of the evidence. 

10.  The appellant did not respond to either of the RO's 
requests within the year.

11.  In October 1997, congressional correspondence was 
associated with the claims file, which the RO construed as 
another claim for VA benefits for the appellant's son.

12.  In November 1997, the RO sent the appellant a letter 
requesting additional evidence in support of her helpless 
child claim and indicating that such evidence should be 
submitted within one year of the date of the letter, or VA 
could not pay her benefits for any period before the receipt 
date of the evidence. 

13.  The appellant submitted the requested evidence in April 
1998, and in July 1998, the RO granted the appellant VA 
benefits, effective from November 1, 1997, based on a finding 
that the appellant's son was permanently incapable of self-
support prior to attaining the age of 18.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 1997, 
for a grant of VA benefits based on a finding that the 
appellant's son was permanently incapable of self support 
prior to attaining the age of 18, have not been met.  38 
U.S.C.A. 
§§ 5101, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.1, 3.31, 
3.158, 3.400, 3.403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to an earlier effective date 
for a grant of VA benefits based on a finding that her son 
was permanently incapable of self support prior to attaining 
the age of 18.  In a rating decision dated July 1998, the RO 
granted the appellant this benefit, effective from November 
1, 1997, and the appellant appealed the effective date 
assigned. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the appellant's claim 
pursuant to the VCAA.  However, a review of the record 
reflects that, while this appeal was pending, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  That is to say, VA 
notified the appellant of the evidence needed to substantiate 
her claim and obtained and fully developed all evidence 
necessary for the equitable disposition of that claim, and 
thereafter, considered the claim based on all of the evidence 
of record.  The appellant has not since identified any 
outstanding evidence that needs to be obtained in support of 
her claim.  Therefore, any duty on the part of VA to explain 
to the appellant who is responsible for securing such 
evidence is moot.  See Quartuccio v. Principi, 10 Vet. App. 
183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the appellant's claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The appellant seeks an earlier effective date for a grant of 
VA benefits based on a finding that her son was permanently 
incapable of self support prior to attaining the age of 18.  
She has not identified a particular date she believes would 
represent the proper effective date for this benefit.  
Rather, she argues that, because VA took so long to process 
her claim, the date should be earlier than November 1, 1997.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  "Claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2001); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2001); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Once a claim is filed and a benefit awarded, statutory and 
regulatory provisions governing the effective dates of awards 
apply.  These provisions provide that: 

(A) An award of pension, compensation, or 
dependency and indemnity compensation to 
or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, 
will be effective as follows:

(1) Permanently incapable of selfsupport 
(§ 3.57(a)(3)).  In original claims, date 
fixed by 38 C.F.R. §§ 3.400(b) or (c) or 
3.401(b).  In claims for continuation of 
payments, 18th birthday if the condition 
is claimed prior to or within 1 year 
after that date; otherwise from date of 
receipt of claim.  

38 C.F.R. § 3.403(a)(1) (2001).

However, the payment of monetary payments based on an award 
or an increased award of compensation, dependency and 
indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided under 38 
U.S.C.A. § 5110 or such other provision of law.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2001).

The veteran in this case served on active duty from August 
1973 to July 1974.  He died on July [redacted], 1974.  The child of 
the appellant and the veteran was born on November [redacted], 1974.  
Up until the child's 18th birthday, the appellant received 
Dependency and Indemnity Compensation benefits on the child's 
behalf.

In November 1994, the appellant filed another VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse) on behalf 
of her son, who, by then, was 20 years of age.   In December 
1994, the RO sent the appellant a letter requesting 
additional evidence in support of her helpless child claim 
and indicating that such evidence should be submitted within 
one year of the date of the letter, or VA could not pay her 
benefits for any period before the receipt date of the 
evidence.  The appellant responded by submitting additional 
evidence in support of her claim, but this evidence was not 
the type the RO requested in December 1994.  

In March 1995, the RO sent the appellant another letter 
requesting additional evidence in support of her helpless 
child claim and indicating that such evidence should be 
submitted within one year of the date of the letter, or VA 
could not pay her benefits for any period before the receipt 
date of the evidence.  The appellant responded by submitting 
additional evidence in support of her claim, but again, this 
evidence was not the type the RO requested in March 1995.  

In May 1995 and August 1995, the RO sent the appellant 
additional letters requesting specific evidence in support of 
her helpless child claim and indicating that such evidence 
should be submitted within one year of the date of the 
letter, or VA could not pay her benefits for any period 
before the receipt date of the evidence.  The appellant did 
not respond to either of the RO's requests within the year.

Where requested evidence is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be undertaken unless a new claim is received.  38 
C.F.R. § 3.158 (2001).  In this case, the appellant was 
required to submit medical evidence attesting to the 
helplessness of her son within one year of the RO's December 
1994, March 1995, May 1995 and August 1995 requests.  
However, as of August 1996, she had not done so.  

Rather, in October 1997, congressional correspondence was 
associated with the claims file, which the RO construed as 
another helpless child claim.  In November 1997, the RO sent 
the appellant a letter requesting additional evidence in 
support of that claim and indicating that such evidence 
should be submitted within one year of the date of the 
letter, or VA could not pay her benefits for any period 
before the receipt date of the evidence.  The appellant 
submitted the requested evidence in April 1998, and in July 
1998, the RO granted the appellant VA benefits, effective 
from November 1, 1997, based on a finding that the 
appellant's son was permanently incapable of self-support 
prior to attaining the age of 18.  If the appellant had 
submitted the requested evidence within the time period 
allowed, the RO could have assigned an effective date for the 
award at issue, which corresponded to the date of receipt of 
the appellant's 1994 abandoned claim.  Instead, the appellant 
did not submit such evidence until 1998, six months after the 
RO received the appellant's most recent helpless child claim, 
in October 1997.  

Inasmuch as October 1997 is the proper effective date for the 
grant of VA benefits based on a finding that the appellant's 
son was permanently incapable of self support prior to 
attaining the age of 18, and given that under 38 C.F.R. § 
5111, monetary payments based on an award of compensation may 
not be made to an individual for any period before the first 
day of the calendar month following the month in which the 
increased award became effective, November 1, 1997 is the 
earliest date from which VA benefits may be awarded the 
appellant on behalf of her son.



ORDER

An effective date prior to November 1, 1997, for a grant of 
VA benefits based on a finding that the appellant's son was 
permanently incapable of self support prior to attaining the 
age of 18, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

